Case 5:17-cv-00002-JGB-KK Document 49-1 Filed 10/11/18 Page 1 of 7 Page ID #:1913




              Exhibit A




                                                                      MCH - 000001
Case 5:17-cv-00002-JGB-KK Document 49-1 Filed 10/11/18 Page 2 of 7 Page ID #:1914




                                                                      MCH - 000002
Case 5:17-cv-00002-JGB-KK Document 49-1 Filed 10/11/18 Page 3 of 7 Page ID #:1915




                                                                      MCH - 000003
Case 5:17-cv-00002-JGB-KK Document 49-1 Filed 10/11/18 Page 4 of 7 Page ID #:1916




                                                                      MCH - 000004
Case 5:17-cv-00002-JGB-KK Document 49-1 Filed 10/11/18 Page 5 of 7 Page ID #:1917




                                                                      MCH - 000005
Case 5:17-cv-00002-JGB-KK Document 49-1 Filed 10/11/18 Page 6 of 7 Page ID #:1918




                                                                      MCH - 000006
Case 5:17-cv-00002-JGB-KK Document 49-1 Filed 10/11/18 Page 7 of 7 Page ID #:1919




                                                                      MCH - 000007
